Citation Nr: 1456244	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for pancreatitis, to include as secondary to the service-connected degenerative joint disease (DJD) of the left knee.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected degenerative joint disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to May 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2012, the Veteran withdrew his request for hearing before the Board; consequently, there are no outstanding hearing requests of record.


FINDINGS OF FACT

Pancreatitis is the result of long standing alcohol abuse; diabetes mellitus is the result of chronic pancreatitis; the competent and probative evidence of record does not establish that the Veteran's longstanding alcohol abuse was acquired secondary to, or caused by the symptoms of, his service-connected DJD of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis, to include as secondary to the service-connected DJD of the left knee, have not been met.  38 U.S.C.A. §§ 1101, 1131, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for diabetes mellitus, to include as secondary to the service-connected DJD of the left knee, have not been met.  38 U.S.C.A.      §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in August 2010.  An additional letter was sent in October 2012.  

VA has obtained the Veteran's service treatment records, assisted the Veteran in obtaining post-service treatment records, provided him VA examinations, and afforded him the opportunity to present testimony before the Board, which he initially requested and then later withdrew.  

Additional records were added to the claims folder after the January 2013 statement of the case was issued; however, the Veteran waived initial RO adjudication.  Thus, a remand is not necessary.  38 C.F.R. § 20.1304(c).

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for pancreatitis and diabetes mellitus on a secondary causation basis.  The Veteran does not claim direct causation nor does the record support such a finding.  Instead, the Veteran argues that he used alcohol to self-medicate for chronic pain which was caused by his service-connected left knee condition.  He further contends that as result of the frequent use of alcohol to self-medicate, his pancreas was damaged to the point where he was diagnosed with pancreatitis, which later resulted in diabetes mellitus. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  Indeed, VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is just a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing." Id.

In this case, the VA examiner retracted her November 2010 statement that pancreatitis was at least as likely as not related to alcohol abuse, due to self-treatment of chronic left knee pain.  In January 2011, she indicated that after a review of the file, there was no other evidence noted in the file, other than what the Veteran said, as the cause of his chronic pancreatitis, due to his alcohol use.   The Board agrees.  

While there is no dispute that pancreatitis was caused by longstanding alcohol abuse, there is no clear medical evidence establishing that alcohol abuse was acquired secondary to, or caused by symptoms of, the Veteran's left knee DJD and not due to willful misconduct.  Notably, there are no medical records dated prior to 1999 (when he indicates he became sober) showing treatment for chronic left knee pain.  Records also indicate there were a host of other problems unrelated to the left knee, which produced symptoms and impairment ( e.g. stroke, congestive heart failure, coronary artery disease, glaucoma, etc.).  Records from the Social Security Administration (SSA) indicate the Veteran was receiving disability benefits primarily for herniated cervical disc as of 1995.  Medical records dated in 1995 while documenting numerous complaints with regard to his neck and shoulder, including pain following a motor vehicle accident, makes no mention of left knee pain.  In fact, many entries contained within records from SSA indicate that he had no complaints with respect to his left knee. 

While the Veteran and his ex-wife are competent to state that he had chronic left knee pain since service and he is competent to report that he started using alcohol as a coping mechanism, there is no clear medical evidence establishing that his alcohol abuse was caused by his service-connected left knee DJD and that alcohol abuse was not due to willful wrongdoing.  The Veteran's opinions are insufficient to provide the requisite nexus between his service-connected left knee and pancreatitis, because as a lay person  he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  

The evidence establishes that diabetes mellitus is the result of chronic pancreatitis. As pancreatitis is not a service-connected disability, it follows that diabetes mellitus is not secondarily related.  38 C.F.R. § 3.310.  The March 2010 statement from the Veteran's psychiatrist regarding the possibility  of alcohol use leading to the development of diabetes is merely speculation.  Notably, when asked if depression lead to secondary alcohol use due to pain in his knee and then the development of diabetes, the provider answered, "I suppose that is at least a possibility."  Given the speculative nature of this opinion, it is not probative of the matter on appeal.  There is also no evidence that diabetes mellitus manifested within the year following discharge from service.  38 C.F.R. §§ 3.307, 3.309.

Based on the foregoing, there is no evidence to support the limited exception (an alcohol abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability) to the general rule that disability resulting from alcohol or drug abuse is willful misconduct and generally cannot be service connected.  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence 
is against the claims, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for pancreatitis, to include as secondary to the service-connected DJD of the left knee, is denied.

Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected DJD of the left knee, is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


